DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andre (USPG Pub No. 2013/0249034) in view of Ovrutsky et al. (USPG Pub No. 2012/0133916), hereinafter “Ovrutsky”.
Regarding claim 1, Andre discloses a laminated lens structure (see Fig. 5) comprising: at least one first type of lens-attached substrate (72, 73) and at least one second type of lens-attached substrate (71), wherein each of the first type and the second type of lens-attached substrates includes a lens resin portion that forms a lens (Paragraphs 89, 119), and a carrier substrate (1) that carries the lens resin portion (see Figs. 1-3, 5), wherein the carrier substrate (1) for the first type of lens-attached substrate (72, 73) is constituted by a plurality of carrier configuration substrates (1 and 70) which are laminated in a thickness direction of the carrier substrate (see Figs. 1-3, 5), wherein the carrier substrate (1) for the second type of lens-attached substrate (71) is constituted by one carrier configuration substrate (1) (see Figs. 1-3, 5). Andre discloses the claimed invention, but does not specify and wherein the lens resin portion includes a lens portion and a carrier portion that extends from the lens portion and is included in each of the plurality of carrier configuration substrates. In the same field of endeavor, Ovrutsky discloses and wherein the lens resin portion includes a lens portion and a carrier portion that extends from the lens portion and is included in each of the plurality of carrier configuration substrates (see Figs. 4-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Andre with and wherein the lens resin portion includes a lens portion and a carrier portion that extends from the lens portion and is included in each of the plurality of carrier configuration substrates of Ovrutsky for the purpose of preventing misalignment (Paragraph 3). 
Regarding claim 2, Andre further discloses wherein a thickness of the carrier substrate (1 and 70) for the first type of lens-attached substrate (72, 73) is larger than a thickness of the carrier substrate (1) for the second type of lens-attached substrate (71) (see Figs. 1-3, 5). 
Regarding claim 3, Andre further discloses wherein one carrier configuration substrate of the plurality of carrier configuration substrates (70) for the first type of lens-attached substrate (72, 73) is disposed on a side closest to a light incident surface (see Fig. 5). 
Regarding claim 4, Andre further discloses one carrier configuration substrate of the plurality of carrier configuration substrates (1) for the first type of lens-attached substrate (72, 73) is disposed on a side closest to an imaging unit (see Figs. 1-3, 5). 
Regarding claim 5, Andre further discloses wherein one carrier configuration substrate of the plurality of carrier configuration substrates (70) for the first type of lens-attached substrate (72, 73) is disposed on a side closest to a light incident surface and another carrier configuration substrate of the plurality of carrier configuration substrates (1) for the first type of lens-attached substrate (72, 73) is disposed on a side closest to an imaging unit (see Figs. 1-3, 5). 
Regarding claim 6, Andre further discloses wherein the laminated lens structure further comprises at least two carrier configuration substrates for the first type of lens-attached substrate (72, 73), and wherein a thickness of each of the plurality of carrier configuration substrates which constitutes the carrier substrate for the at least two carrier configuration substrates for the first type of lens-attached substrates is larger than a thickness of the carrier substrate of the one carrier configuration substrate for the second type of lens-attached substrate (71) (see Fig. 5). 
Regarding claim 7, Andre discloses wherein the laminated lens structure further comprises at least two carrier configuration substrates for the first type of lens-attached substrate (72, 73), wherein a thickness of each of the plurality of carrier configuration substrates which constitutes the carrier substrate for the at least two carrier configuration substrates for the first type of lens-attached substrates is a thickness of the carrier substrate of the carrier configuration substrate for the second type of lens-attached substrate (71). Andre and Ovrutsky teach the laminated lens structure as set forth above for claim 1, Ovrutsky further discloses smaller than (see Figs. 4-6). It would have been obvious to one of ordinary skill to provide the laminated lens structure of Andrea with the teachings of Ovrutsky for at least the same reasons as those set forth above with respect to claim 1. Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Lastly, this is a known alternative in the art with predictable results.
Regarding claim 8, Andre further discloses wherein a thickness of the lens resin portion in a region, in which the lens resin portion and the carrier substrate for each of the at least one first type of lens-attached substrate (72, 73) are in contact with each other, in a direction that is perpendicular to the at least one first type of lens-attached substrate is larger than a thickness of the lens resin portion in a region, in which the lens resin portion and the carrier substrate for each of the at least one second type of lens-attached substrate are in contact with each other, in a direction that is perpendicular to the at least one second type of lens-attached substrate (71) (see Fig. 5, Paragraph 165). 
Regarding claim 9, Andre further discloses wherein a thickness of a central portion of the lens resin portion for each of the at least one first type of lens-attached substrate (72, 73) is larger than a thickness of a central portion of the lens resin portion for each of the at least one second type of lens-attached substrate (71) (see Fig. 5, Paragraph 165). 
Regarding claim 10, Andre further discloses wherein a thickness of the lens for each of the at least one first type of lens-attached substrate (72, 73) is larger than a thickness of the lens for each of the at least one second type of lens-attached substrate (71) (see Fig. 5, Paragraph 165). 
Regarding claim 15, Andre discloses a solid-state imaging element (see Fig. 5), comprising a laminated lens structure (see Fig. 5) comprising: at least one first type of lens-attached substrate (72, 73); and at least one second type of lens-attached substrate (71), wherein each of the first type and the second type of lens-attached substrates includes a lens resin portion that forms a lens (Paragraphs 89, 119), and a carrier substrate (1) that carries the lens resin portion (see Figs. 1-3, 5), wherein the carrier substrate (1) for the first type of lens-attached substrate (72, 73) is constituted by a plurality of carrier configuration substrates (1 and 70) which are laminated in a thickness direction of the carrier substrate (see Figs. 1-3, 5), wherein the carrier substrate (1) for the second type of lens-attached substrate (71) is constituted by one carrier configuration substrate (1) (see Figs. 1-3, 5); and an imaging unit (8) that photoelectrically converts incident light that is condensed by the laminated lens structure (see Fig. 5, Paragraphs 169, 170). Andre discloses the claimed invention, but does not specify and wherein the lens resin portion includes a lens portion and a carrier portion that extends from the lens portion and is included in each of the plurality of carrier configuration substrates. In the same field of endeavor, Ovrutsky discloses and wherein the lens resin portion includes a lens portion and a carrier portion that extends from the lens portion and is included in each of the plurality of carrier configuration substrates (see Figs. 4-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging element of Andre with and wherein the lens resin portion includes a lens portion and a carrier portion that extends from the lens portion and is included in each of the plurality of carrier configuration substrates of Ovrutsky for the purpose of preventing misalignment (Paragraph 3). 
Regarding claim 16, Andre discloses an electronic apparatus (Paragraphs 1, 2), comprising: a laminated lens structure (see Fig. 5) comprising: at least one first type of lens-attached substrate (72, 73); and at least one second type of lens-attached substrate (71), wherein each of the first type and the second type of lens-attached substrates includes a lens resin portion that forms a lens (Paragraphs 89, 119), and a carrier substrate (1) that carries the lens resin portion (see Figs. 1-3, 5), wherein the carrier substrate (1) for the first type of lens-attached substrate (72, 73) is constituted by a plurality of carrier configuration substrates (1 and 70) which are laminated in a thickness direction of the carrier substrate (see Figs. 1-3, 5), wherein the carrier substrate (1) for the second type of lens-attached substrate (71) is constituted by one carrier configuration substrate (1) (see Figs. 1-3, 5); an imaging unit that photoelectrically converts incident light that is condensed by the laminated lens structure (see Fig. 5, Paragraphs 169, 170); and a signal processing circuit that processes a signal that is output from the imaging unit (see Fig. 5, Paragraphs 12, 45, 172). Andre discloses the claimed invention, but does not specify and wherein the lens resin portion includes a lens portion and a carrier portion that extends from the lens portion and is included in each of the plurality of carrier configuration substrates. In the same field of endeavor, Ovrutsky discloses and wherein the lens resin portion includes a lens portion and a carrier portion that extends from the lens portion and is included in each of the plurality of carrier configuration substrates (see Figs. 4-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic apparatus of Andre with and wherein the lens resin portion includes a lens portion and a carrier portion that extends from the lens portion and is included in each of the plurality of carrier configuration substrates of Ovrutsky for the purpose of preventing misalignment (Paragraph 3). 
Regarding claims 11, 17 and 19, Andre further discloses wherein the at least one second type of lens-attached substrate (71) includes at least one of: an extension structure in which a lower surface of the lens resin portion provided in the lens-attached substrate further extends to a lower side in comparison to a lower surface of the carrier substrate that carries the lens resin portion, an upper surface of the lens resin portion provided in the lens-attached substrate further extending to an upper side in comparison to an upper surface of the carrier substrate that carries the lens resin portion, and the lens resin portion provided in the lens-attached substrate further extending in upper and lower directions in comparison to a thickness of the carrier substrate (see Fig. 5). 


Claims 12-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andre (USPG Pub No. 2013/0249034) in view of Ovrutsky (USPG Pub No. 2012/0133916) as applied to claims 11, 17 and 19 above, and further in view of Koji et al. (JP 2009-300596), hereinafter “Koji”.
Regarding claim 13, Andre and Ovrutsky disclose the claimed invention except for further comprising at least one third type of lens-attached substrate including one second type of lens-attached substrate including the extension structure, and a further second type of lens-attached substrate which is adjacent to the third type of lens-attached substrate, and in which a part of the lens resin portion of the third type of lens-attached substrate is disposed, and wherein a sum of a thickness of the lens resin portion that exists in a through-hole of the further second type of lens-attached substrate is larger than a thickness of the lens resin portion of any of the other second type of lens-attached substrates in which a thickness of the carrier substrate is equal to or less than a thickness of the carrier substrate of the further second type of lens-attached substrate. In the same field of endeavor, Koji discloses further comprising at least one third type of lens-attached substrate including one second type of lens-attached substrate including the extension structure, and a further second type of lens-attached substrate which is adjacent to the third type of lens-attached substrate, and in which a part of the lens resin portion of the third type of lens-attached substrate is disposed, and wherein a sum of a thickness of the lens resin portion that exists in a through-hole of the further second type of lens-attached substrate is larger than a thickness of the lens resin portion of any of the other second type of lens-attached substrates in which a thickness of the carrier substrate is equal to or less than a thickness of the carrier substrate of the further second type of lens-attached substrate (see Figs. 8-10, Paragraphs 59, 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Andre and Ovrutsky with further comprising at least one third type of lens-attached substrate including one second type of lens-attached substrate including the extension structure, and a further second type of lens-attached substrate which is adjacent to the third type of lens-attached substrate, and in which a part of the lens resin portion of the third type of lens-attached substrate is disposed, and wherein a sum of a thickness of the lens resin portion that exists in a through-hole of the further second type of lens-attached substrate is larger than a thickness of the lens resin portion of any of the other second type of lens-attached substrates in which a thickness of the carrier substrate is equal to or less than a thickness of the carrier substrate of the further second type of lens-attached substrate of Koji for the purpose of reducing undesirable changes in the structure such as positional displacement of each lens part or inclination, and improving performance (Paragraph 61). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, a change in shape and size of a component is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 14, Andre and Ovrutsky disclose the claimed invention except for further comprising a third type of lens-attached substrate including one second type of lens-attached substrate including the extension structure, wherein a part of the lens resin portion of the third type of lens-attached substrate is disposed in a through-hole of a first type of lens-attached substrate that is adjacent to the third lens-attached substrate, and wherein a thickness of the lens of the third type of lens-attached substrate is larger than a thickness of the lens of the second type of lens-attached substrate. In the same field of endeavor, Koji discloses further comprising a third type of lens-attached substrate including one second type of lens-attached substrate including the extension structure, wherein a part of the lens resin portion of the third type of lens-attached substrate is disposed in a through-hole of a first type of lens-attached substrate that is adjacent to the third lens-attached substrate, and wherein a thickness of the lens of the third type of lens-attached substrate is larger than a thickness of the lens of the second type of lens-attached substrate (see Figs. 8-10, Paragraphs 59, 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Andre and Ovrutsky with further comprising a third type of lens-attached substrate including one second type of lens-attached substrate including the extension structure, wherein a part of the lens resin portion of the third type of lens-attached substrate is disposed in a through-hole of a first type of lens-attached substrate that is adjacent to the third lens-attached substrate, and wherein a thickness of the lens of the third type of lens-attached substrate is larger than a thickness of the lens of the second type of lens-attached substrate of Koji for the purpose of reducing undesirable changes in the structure such as positional displacement of each lens part or inclination, and improving performance (Paragraph 61). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, a change in shape and size of a component is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 12, 18 and 20, Andre and Ovrutsky disclose the claimed invention except for further comprising at least one third type of lens-attached substrate including one second type of lens-attached substrate including the extension structure, wherein a thickness of the lens of the at least one third type of lens-attached substrate is larger than a thickness of the lens of any of the at least one second type of lens-attached substrate having a thickness of the carrier substrate being equal to or larger than a thickness of the carrier substrate of the at least one third type of lens- attached substrate. In the same field of endeavor, Koji discloses further comprising at least one third type of lens-attached substrate including one second type of lens-attached substrate including the extension structure, wherein a thickness of the lens of the at least one third type of lens-attached substrate is larger than a thickness of the lens of any of the at least one second type of lens-attached substrate having a thickness of the carrier substrate being equal to or larger than a thickness of the carrier substrate of the at least one third type of lens- attached substrate (see Figs. 8-10, Paragraphs 59, 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Andre and Ovrutsky with further comprising at least one third type of lens-attached substrate including one second type of lens-attached substrate including the extension structure, wherein a thickness of the lens of the at least one third type of lens-attached substrate is larger than a thickness of the lens of any of the at least one second type of lens-attached substrate having a thickness of the carrier substrate being equal to or larger than a thickness of the carrier substrate of the at least one third type of lens- attached substrate of Koji for the purpose of reducing undesirable changes in the structure such as positional displacement of each lens part or inclination, and improving performance (Paragraph 61). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, a change in shape and size of a component is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Prior Art Citations
               Tazawa et al. (USPG Pub No. 2018/0196170) is being cited herein to show a laminated lens structure that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ovrutsky cures all the deficiencies of Andre.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            11/3/2022